A. W. GRAESSLE, Jr., Circuit Judge.
This cause came on to be heard, after due notice, on the defendant’s motion to dismiss on the ground that Illinois Central R. R. Co. is not doing business in Florida.
*162It appears to the court that defendant’s motion to dismiss should be granted on the authority of the opinion and order of this court entered June 21, 1960 in Beverly v. Norfolk & Western Ry., et al, no. 60-263-L, where this court dismissed plaintiff’s complaint as to Norfolk & Western Ry. on the ground that Norfolk & Western Ry. was not doing business in the state of Florida, and the order of this court entered July 29, 1960 in Jo Ann Parrish and husband v. Illinois Central R. R., no. 60-227-L, where this court dismissed plaintiff’s complaint as to the same railroad involved here, i.e., Illinois Central R. R., for want of jurisdiction.
It appears that the affidavits filed in support of the motions to dismiss in the Beverly case and the Parrish case are for all practical purposes identical with the affidavits filed in support of the motion to dismiss here.
It appears that this court has no jurisdiction over the defendant railroad. It is therefore ordered that the motion to dismiss is granted, and this suit is dismissed.